DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/23/2022 is acknowledged and has been accepted by the Examiner. Claims 1-20 are pending in the application and have been examined.

Claims 1-20 are allowable in view of the amendment and arguments presented on 08/23/2022.  In view of the above all rejections of claims detailed in the Office action mailed on 05/26/2022 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowable.

Claims 1 and 17 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a corrosion monitoring system, comprising: one or more objects coupled to respective portions of a grid asset, the one or more objects configured to corrode before the respective portions of the grid asset, in combination with the rest of the limitations of claims 1 and 17.
Claims 2-16 and 18-20 are allowable because they are dependent on claim 1 or claim 17 or an intermediate claim.

Raghavan et al (US 2019/0011491 A1) is the closest prior art to the Applicant’s claimed invention.  However, Raghavan et al does not teach of the one or more objects configured to corrode before the respective portions of the grid asset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886